NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ALEJANDRO ACEVEDO-PEREZ, AKA                    No.    14-70744
 Antonio Aguilar-Garcia, AKA Riche
 Garcia-Mendez, AKA Alberto Perez,               Agency No. A088-747-035

                  Petitioner,

   v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Alejandro Acevedo-Perez, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s continuous physical presence determination.

Gutierrez v. Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008). We review de novo

questions of law, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005),

and review for abuse of discretion the denial of a motion to remand, Movsisian v.

Ashcroft, 395 F.3d 1095, 1097-98 (9th Cir. 2005). We deny the petition for

review.

      Substantial evidence supports the agency’s determination that Acevedo-

Perez failed to establish the requisite continuous physical presence for cancellation

of removal, where he presented inconsistent testimony with no corroboration

regarding his presence in the United States between 1999 and 2002. See 8 U.S.C.

§§ 1229a(c)(4)(B)-(C), 1229b(b)(1)(A).

      The BIA did not err in its decision not to consider Acevedo-Perez’s

additional evidence filed for the first time in conjunction with the appeal. Zumel v.

Lynch, 803 F.3d 463, 475 (9th Cir. 2015) (“Under the regulations, the BIA may not

make its own findings or rely on its own interpretation of the facts.” (internal

quotation marks omitted)).

      To the extent Acevedo-Perez is challenging the BIA’s denial of his motion

                                          2                                    14-70744
to remand, the BIA did not abuse its discretion in denying the motion, where

petitioner did not show that the evidence he submitted was previously unavailable.

See 8 C.F.R. § 1003.2(c)(1) (“A motion to reopen proceedings shall not be granted

unless it appears to the Board that evidence sought to be offered is material and

was not available and could not have been discovered or presented at the former

hearing.”); see also Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1063 (9th Cir. 2008)

(“The formal requirements for a motion to reopen and a motion to remand are the

same.”).

      PETITION FOR REVIEW DENIED.




                                         3                                     14-70744